Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
The recitation of “satellite device” is not clear. The term satellite has a specific meaning in the realm of telecommunication while the specification defines the term differently, namely that the satellite is an access switch or a client device. The recitation, as is, renders the claim unclear and confusing.
The recitation of “cascade ports” is not clear. The recitation of cascade ports has a specific meaning the realm of telecommunication while the specification defines the recitation differently, namely that the cascade ports are physical interfaces on aggregation device that provide connectivity to one or more satellite devices. The recitation, as is, renders the claim unclear and confusing.
The recitation of “the aggregation device serves as a master switch and is coupled to the set of satellite devices via a set of cascade ports” leaves a reader in doubts regarding the specific connection between the aggregation device and the satellite devices.
The recitation of “port extension service” is not clear. The recitation of port extension service has a specific meaning the realm of telecommunication while the specification defines the recitation differently, namely that the port extension service is " a port extension bridge function" or "IEEE 802.1 BR standard". The recitation, as is, renders the claim unclear and confusing.
The expression "receive, from the orchestrator, configuration information for managing at least one sub-system within the logical switch" create doubts concerning the specific configuration received.
Similar issues occur in claim 14 and 20.
Claim 12 is rejected because the recitation of “the networking system” lacks antecedent basis.
Claims 2-13 and 15-19 are rejected because they depend on rejected claims.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 12, 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lentczner et al (US 2018/0198634) in view of Bugwadia et al (US 2007/0268516). Hereinafter referred to as Lentczner and Bugwadia.
Regarding claims 1, 14 and 20. Lentczner discloses a system comprising: a set of satellite devices providing switching functionality (see at least figure 1B elements 110); and an aggregation device configured to communicate with an orchestrator of a wide area network (WAN) (see at least figure 1B, and paragraphs {0033]-[0035], [0040], and [0044]-[0046]), wherein the aggregation device serves as a master switch and is 
Lentczner discloses all the limitations of the claimed invention with the exception of wherein the aggregation device is configured to: detect, using a port extension service virtual network function (VNF) executing on the aggregation device, each satellite device of the set of satellite devices coupled to the aggregation device; send, to the orchestrator, data indicating the satellite devices as respective sub-systems within a logical switch comprising the aggregation device and the set of satellite devices; receive, from the orchestrator, configuration information for managing at least one sub-system within the logical switch; and configure, by the port extension service based on the configuration information, the satellite device of the set of satellite devices corresponding to the sub-system. However, Bugwadia, from the same field of endeavor, teaches an aggregation device is configured to: detect, using a port extension service virtual network function (VNF) executing on the aggregation device, each satellite device of the set of satellite devices coupled to the aggregation device; send, to the orchestrator, data indicating the satellite devices as respective sub-systems within a logical switch comprising the aggregation device and the set of satellite devices; receive, from the orchestrator, configuration information for managing at least one sub-system within the logical switch; and configure, by the port extension service based on the configuration information, the satellite device of the set of satellite devices corresponding to the sub-system (see at least paragraphs [0025] and [0035]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the 
Regarding claim 2. Lentczner in view of Bugwadia discloses a system wherein the data represents the sub-systems as line cards connected to the logical switch (see at least paragraph [0042] and [0052]). 
Regarding claims 3 and 15. Lentczner in view of Bugwadia discloses a system wherein the aggregation device is configured to register the set of satellite devices by provisioning an IP address corresponding to each satellite device of the set of satellite devices (see at least paragraph [0033]).
Regarding claims 4 and 16. Lentczner in view of Bugwadia discloses a system wherein the aggregation device is further configured to: detect, using the port extension service, an additional satellite device not included in the set of satellite devices; in response to detecting the additional satellite device, register the additional satellite device by provisioning an additional IP address corresponding to the additional satellite device, wherein the additional satellite device is coupled to the aggregation device via the set of cascade ports; send, to the orchestrator, data indicating the additional satellite device as an additional sub-system within the logical switch; receive, from the orchestrator, additional configuration information for managing the additional sub-system within the logical switch; and configure, by the port extension service based on the additional configuration information, the additional satellite device corresponding to the additional sub-system (Bugwadia: see at least paragraphs [0025] and [0035]).
Regarding claim 5. Lentczner in view of Bugwadia discloses a system wherein the aggregation device comprises a forwarding unit, and wherein the set of satellite 
Regarding claims 10 and 17. Lentczner in view of Bugwadia discloses a system wherein the configuration information defines a first data structure representing a managed local area network (LAN) including the logical switch and the at least one sub-system and wherein to configure the satellite device of the set of satellite devices, the aggregation device is configured to: restructure the configuration information such that the configuration information defines a second data structure referencing the aggregation device and the set of satellite devices; and configure, based on the configuration information, a set of connections between the set of satellite devices and the aggregation device (the system disclosed by Lentczner in view of Bugwadia is a dynamic system subject to devices additions and removal and connections alteration reconfiguration).
Regarding claim 12. Lentczner in view of Bugwadia discloses a system wherein the aggregation device is registered with the orchestrator (Bugwadia: see at least paragraphs [0025])
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lentczner in view of Bugwadia and further in view of Vashisht et al (US 2019/0132261). Hereinafter referred to as Vashisht.
Regarding claim 9, Lentczner in view of Bugwadia discloses all the limitations of the claimed invention with the exception that the port extension service executes a link layer discovery protocol (LLDP) configured to detect each satellite device of the set of satellite devices coupled to the aggregation device. However, Vashisht, from the same field of endeavor, teaches a port extension service executes a link layer discovery protocol (LLDP) configured to detect each satellite device of the set of satellite devices coupled to the aggregation device (see at least paragraph [0004]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Vashisht, as indicated, into the communication system of Lentczner in view of Bugwadia for the purpose of maintaining network connection and discovering/configuring ports/devices.
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lentczner in view of Bugwadia and further in view of Bhat et al (US 2020/0204452). Hereinafter referred to as Bhat.
Regarding claims 13 and 19. Lentczner in view of Bugwadia discloses all the limitations of the claimed invention with the exception that the aggregation device is a universal customer premises equipment (uCPE) device. However, Bhat, from a similar field of endeavor, teaches a an aggregation device is a universal customer premises equipment (uCPE) device (see at least figure 1B and paragraphs [0012]-[0013]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Bhat, as indicated, into the communication system of Lentczner in view of Bugwadia for the purpose of enabling connection to a orchestration cloud network.
Allowable Subject Matter
Claims 6-8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Friday 10AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476